United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3066
                                   ___________

United States of America,           *
                                    *
           Appellee,                *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * District of North Dakota.
Enrique Cahue-Rangel, also known as *
Antonio Diaz-Lopez,                 * [UNPUBLISHED]
                                    *
           Appellant.               *
                               ___________

                             Submitted: April 5, 2004

                                  Filed: April 14, 2004
                                   ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.


      Enrique Cahue-Rangel appeals the sentence the district court1 imposed when
he pleaded guilty to illegal reentry after deportation following a conviction for an
aggravated felony, in violation of 8 U.S.C. § 1326(a) and (b)(2). Cahue-Rangel’s
counsel has moved to withdraw and filed a brief under Anders v. California, 386 U.S.


      1
       The Honorable Ralph R. Erickson, United States District Judge for the District
of North Dakota.
738 (1967), contending that, for several reasons, the district court should have
granted Cahue-Rangel a downward departure.

      We conclude, however, that the district court’s refusal to depart is
unreviewable because the court recognized its authority to depart and declined to do
so. See United States v. Koons, 300 F.3d 985, 993-94 (8th Cir. 2002).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, we deny the
government’s motion to dismiss, grant counsel’s motion to withdraw, and affirm the
judgment.
                      ______________________________




                                        -2-